Appellant was convicted in the Court of Special Sessions of the City of New York, Borough of Brooklyn, of driving a motor vehicle on a public highway while in an intoxicated condition, in violation of section 70 of the Vehicle and Traffic Law (one Justice dissenting), and was sentenced to pay a fine of $100 or to serve 30 days. The fine was paid. The appeal is from the judgment of conviction and from the sentence imposed. Judgment reversed on the law and the facts, information dismissed, and fine remitted. The District Attorney concedes, and we agree, that the evidence was insufficient to establish appellant’s guilt beyond a reasonable doubt. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment. Nolan, P. J., Wenzel, Beldoek, Murphy and Kleinfeld, JJ., concur.